Citation Nr: 1218444	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  00-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for a depressive disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2006, the Veteran testified in a Videoconference hearing before a now retired Veterans Law Judge with respect to the issue of entitlement to service connection for PTSD.  A copy of the hearing transcript is associated with the claims file.  In a March 2012 Formal Notice of Appeal (in lieu of a VA Form 9), the Veteran explicitly waived his right to a new hearing for both issues currently on appeal.

Historically, in June 2006, the Board denied service connection for depression, claimed as secondary to service-connected bilateral hearing loss and tinnitus.  That decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), dated December 2007, the Veteran's attorney and the VA General Counsel agreed to remand the issue of service connection for depression to the Board.  In December 2007, an Order was issued by the Court, remanding the Veteran's claim for additional evidentiary development, including obtaining a new VA examination and opinion.  In May 2008, the Board remanded the claim to the RO for development consistent with the December 2007 Order.

In August 2009, the Board granted service connection for a depressive disorder (encompassing both diagnoses of major depression and dsythymic disorder), claimed as secondary to service-connected tinnitus and bilateral hearing loss.  The Board also remanded the claim for entitlement to service connection for PTSD for additional development.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the August 2009 Board decision, the RO assigned the Veteran a 10 percent disability rating for depressive disorder, effective the date of claim, October 19, 1999, and a 30 percent disability rating from June 17, 2001, forward.  In January 2012, the RO awarded a 30 percent disability rating, effective the date of claim, October 19, 1999.  The Veteran was advised of the grant of the increased ratings in February 2012, but he did not withdraw his claim for an increased rating.  Therefore, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (the veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to April 28, 2009, the Veteran's service-connected depressive disorder manifested in mild to moderate difficulty in social and occupational functioning and mild to moderate symptoms, including depressed mood, occasional panic attacks (weekly or less often), and occasional suicidal thoughts without plan or intent; it did not result in serious symptoms such as severe obsessional rituals, panic attacks more than once a week, impaired judgment, impaired abstract thinking, or memory loss or impairment.

2.  From April 28, 2009, forward, the Veteran's service-connected depressive disorder manifested in moderate to serious impairment resulting in symptoms such as depressed mood, moderately impaired recent and immediate memory, panic attacks, and obsessive and ritualistic behavior; it does not result in illogical, obscure, or irrelevant speech, near-continuous panic attacks or depression affecting the inability to function independently, impaired impulse control such as unprovoked irritability with periods of violence, neglect of personal appearance or hygiene, or inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to April 28, 2009, the criteria for an initial evaluation in excess of 30 percent disabling for service-connected depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9434 (2011).

2.  From April 28, 2009, forward, the criteria for an evaluation of 50 percent disabling, but not higher, for service-connected depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a depressive disorder in the August 2009 Board decision.  Subsequently, the RO assigned a 10 percent disability evaluation, effective the date of claim, October 19, 1999.  In a January 2012 rating decision, the Veteran's evaluation for depressive disorder was increased to 30 percent disabling, effective October 19, 1999, the date of claim.

The Veteran's depressive disorder is rated under Diagnostic Code 9434.  See 38 C.F.R. § 4.130.  A 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Important for this case, at 30 percent disabling, this rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

As to some of the factors that go into making credibility determinations both the Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

In this case, over the course of the claims and appeals process, the Veteran has been afforded numerous examinations of his psychiatric disability.  

In November 1999, the Veteran underwent a VA psychiatric examination.  At that time, the examiner indicated that the Veteran's thought process or communication was not impaired, he had no delusions or hallucinations, he had appropriate behavior, minimal personal hygiene and basic activities of daily living were not impaired, he was fully oriented, he had no memory loss or impairment, no obsessive or ritualistic behavior, he had normal speech, no noted panic attacks (with the exception of "episodes of free floating anxiety or panic-like episodes"), no impaired impulse control, and no significant sleep impairment.  He had chronically depressed mood which resulted in poor appetite, low energy, low self-esteem, and feelings of hopelessness.  As to suicidal ideation, the Veteran reported that he was depressed and occasionally had thoughts of suicide, but he also admitted that he never had an actual plan to commit suicide and is immediately able to reason and realize that he would hurt others in the process as well.

The examiner ultimately assigned the Veteran a GAF score of 70, indicating mild symptoms or some difficulty in social and occupational functioning, providing evidence against this claim.  The examination report reflected that the Veteran was functioning pretty well and had some meaningful interpersonal relationships.  Indeed, the Veteran reported that he had a good relationship with his friend, Raymond, and indicated that he had many friends with whom he maintains contact.  He reported being with his family and extended family quite frequently and he and his wife attend social activities periodically.

The Veteran underwent a VA QTC examination in July 2001.  Upon mental status examination, the examiner noted no impairment of thought process or communication, no delusions or hallucinations except in the form of flashbacks, and no inappropriate behavior.  The Veteran had basic personal hygiene, was fully oriented, had no memory loss or impairment, no obsessive or ritualistic behavior, had normal speech, and no impaired impulse control.  He did report periodic suicidal thought when he was particularly depressed, but he had never had any plans or intentions.  The Veteran also reported having panic attacks which could be severe, lasting about 10 minutes, however, the frequency of such attacks was not reported.  Also, he had a depressed mood and had intermittent sleep disturbance.

At that time, the Veteran also reported that he likes to isolate himself and does not like to be around anyone except his family.  He reported feeling irritable and angry but holds it in and did have difficulty concentrating.

The examiner indicated that the Veteran had impairment in social and occupational functioning and assigned the Veteran with a GAF score of 45, suggesting serious symptoms and impairment of occupational and social functioning.

Private psychiatric treatment reports from the Veteran's treating psychiatrist, Dr. "D.O.," dated September 1999 to July 2002, remained remarkably consistent.  Those treatment reports indicated that the Veteran was alert, had appropriate affect, was cooperative, had normal memory, moderately depressed mood, normal speech, fair concentration/attention, clean grooming, was fully oriented, was logical, coherent, and goal oriented, had good insight and judgment, and had no suicidal or homicidal ideations or hallucinations.

The Veteran was afforded another VA examination in June 2008.  At that time, the examiner noted that the Veteran was moderately disheveled and wore a soiled shirt but also noted that he was able to maintain minimal personal hygiene such as bathing and dressing.  His thought process was unclear, rambling, self-referencing, and over-dramatized.  The examiner also indicated that the Veteran had no delusions or hallucinations, no inappropriate behavior, and had "flashes" of thoughts of throwing himself out of the car but could not more clearly describe those feelings (noted that these were the same symptoms described in the 1999 examination report).  The Veteran was fully oriented, had no memory loss or impairment, had no obsessive or ritualistic behavior, had rambling speech, had no panic attacks, and had a depressed mood.  

Upon questioning, the Veteran's statements appear inconsistent, explicitly noted by the examiner.  The Veteran reported that he had difficulty sleeping and takes aspirin to sleep.  Importantly, however, the Veteran first indicated that the sleep disturbance is secondary to his service-connected tinnitus.  He then reported that the sleep disturbance is primary (i.e., not related to any other medical problem or tinnitus) and is helped by taking aspirin.  The examiner also indicated that the Veteran first reported being able to sleep throughout the night, then reported getting up multiple times during the night.

Ultimately, the examiner assigned the Veteran a GAF score of 68, explaining that he is socially engaged, helps out in his community, and has meaningful recreational pursuits, as well as a stable marriage and family functioning.  The examiner also noted that the effect upon occupational and social functioning were transient or mild and interfere with his ability to function socially only during periods of significant stress, providing more highly probative evidence against this claim.

The Veteran underwent another VA examination in April 2009.  Upon psychiatric examination, the examiner indicated that the Veteran was clean and casually dressed, his speech was spontaneous but clear, was cooperative, had appropriate affect which was depressive in tone, had anxious and depressed mood, was easily distracted as he could not do serial 7's and had difficulty doing serial 3's, was intact to person and place, but was not intact to time as he reported the wrong date (including the wrong year) and only corrected himself with prompting.  The Veteran had suicidal thoughts and often thought, "I wish it was over," but had no delusions or hallucinations.  He had appropriate behavior and reported sleep impairment but indicated that it was due to his tinnitus.  The examiner noted obsessive and ritualistic behavior as the Veteran reported feeling compelled to work in the yard and keeping active to avoid thinking "all sorts of crazy things."  The Veteran reported having a panic attack two months prior to the examination when he went to the hospital.  He was informed that he was "all right, told he was drinking too much coffee."  The Veteran also had mildly impaired remote memory, moderately impaired recent memory, and moderately impaired immediate memory.

The examiner assigned a GAF score of 55, indicating moderate difficulty in social and occupational functioning and explained that the Veteran was more limited socially to family and those well known to him.  The examiner further noted that "interpersonally, socially, avocationally, and vocationally, the [Veteran's symptoms] fall between the serious to moderate range of impairment.

In December 2009, the Veteran's private psychiatric treating physician indicated that the Veteran had fair attention, appropriate affect, moderately depressed and anxious mood, was groomed, had intact thought process, no hallucinations or ideations, impaired memory, intact judgment and insight, was fully oriented, had normal speech, and had no suicidal or homicidal ideation.  His prognosis was fair.

Based on the above, the Board finds that prior to April 28, 2009, the Veteran's depressive disorder more closely approximates a 30 percent disability rating and his disability picture does not warrant an evaluation in excess of 30 percent disabling.

During this period, the Veteran was assigned GAF scores of 70, 45, and 68, indicating depressive disorder symptoms that are mild, resulting in some occupational and social functioning.  The Board notes that in July 2001, the Veteran was assigned a GAF of 45, suggesting serious symptoms and impairment in occupational and social functioning.  However, upon closer analysis, it is clear that the Veteran's symptoms were more consistent with the results from the November 1999 and June 2008 examinations reflecting higher GAF scores.  Indeed, the Veteran had a depressed mood and described having panic attacks, however, the frequency of these episodes was not indicated.  Also, the Veteran expressed having suicidal thoughts but did not have an intent or plan.  

Importantly, it appears that the July 2001 examiner assigned a GAF score of 45 but did not elaborate as to how she calculated at that score.  In contrast, both examiners from November 1999 and June 2008 explained the assignment of their respective GAF scores, clearly noting mild and transient psychiatric symptoms, providing examinations with more probative value than then July 2001 examination. 

In addition, during this period on appeal, the evidence contains some inconsistencies that diminish the reliability of the Veteran's recollections regarding the severity of his depressive disorder.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)  

For example, in November 1999, the Veteran indicated a strong relationship with his friend, Raymond, as well as maintaining relationships with other friends.  However, in July 2001, he reported that he "does not like to be around [anybody] except his family" and "likes to isolate himself."  Then, in June 2008, the examiner indicated that the Veteran is "socially engaged, helps out in his community, has meaningful recreational pursuits as well as a stable marriage and family functioning."  In fact, the June 2008 examiner explicitly noted the Veteran's inconsistent reporting.  Specifically, the Veteran first indicated that the sleep disturbance is secondary to his service-connected tinnitus.  He then reported that the sleep disturbance is primary (i.e., not related to any other medical problem or tinnitus) and is helped by taking aspirin.  The examiner also indicated that the Veteran first reported being able to sleep throughout the night, then reported getting up multiple times during the night.

Such inconsistencies make the adjudication of this case complex, diminishing the effective use of medical evaluations which may be based, in part, on symptoms or a history from the Veteran that have been shown to be, at times, conflicting.

Indeed, in this case, taking the symptomatology of the November 1999 and June 2008 examination reports, as well as the associated GAF scores, the Veteran's disability picture reveals an impairment that is more mild in severity.  Only with consideration of the benefit-of-the-doubt doctrine and the July 2001 examination which revealed more moderate symptoms of his depressive disorder and a GAF score of 45, is a 30 percent evaluation warranted.  Indeed, a disability rating in excess of 30 percent is not appropriate given the evidence, both medical and lay, during this period on appeal.  It is important to note that without considering the July 2001 examination, there would be little basis for the 30 percent evaluation.   

In short, the evidence of record for this time period on appeal establishes that the Veteran's depressive disorder resulted in occupational and social impairment due to more mild to moderate symptoms, indicating a disability evaluation no higher than 30 percent disabling.  The evidence does not establish that the Veteran had flattened affect, abnormal speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, or impaired judgment or abstract thinking.  In fact, the Veteran maintained a stable relationship with his wife and family.  As such, a 50 percent disability rating for depressive disorder is not warranted.

From April 28, 2009, forward, the Board finds that a 50 percent evaluation for service-connected depressive disorder is warranted.

The most probative evidence of record for this period on appeal is the April 2009 VA examination.  At that time, the Veteran had anxious and depressed mood and was easily distracted as he could not do serial 7's and had difficulty doing serial 3's.  He was not intact to time and reported the incorrect date, to include the wrong year.  After prompting, the Veteran corrected himself.  He reported suicidal thoughts with no intent or plan and he also indicated having obsessive and ritualistic behavior.  The Veteran also had mildly impaired remote memory, moderately impaired recent memory, and moderately impaired immediate memory.

The examiner assigned a GAF score of 55, indicating moderate difficulty in social and occupational functioning.  Importantly, the examiner did not indicate that the Veteran was malingering or that he was a less than adequate historian at that time.  Here, it is clear that the Veteran's depressive disorder increased in severity as evidenced by his increased social avoidance and symptomatology, to include impaired attention, time disorientation, and ritualistic behavior.  While some of these symptoms such as suicidal thoughts, obsessional rituals, and spatial disorientation suggest a more serious evaluation (i.e., a 70 percent disability rating under the criteria), the Board finds that the Veteran's disability picture from April 28, 2009, forward, more closely approximates a 50 percent disability rating.

As a whole, the Board finds that the Veteran's depressive disorder symptomatology more nearly approximated, at this time, the criteria for a 50 percent disability rating beginning on April 28, 2009, the date of the most recent VA examination.  The Board acknowledges an overall worsening of depressive disorder symptomatology.  However, the Veteran's psychiatric evaluations prior to the April 2009 VA examination did not describe any significant deterioration of symptoms which would warrant in increase of disability evaluation.  Additionally, the findings of more serious impairment were first found in April 2009 during the VA examination.  As such, a 50 percent rating prior to April 28, 2009 is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Board further finds that the criteria for a 70 percent schedular rating for depressive disorder have not been met from April 28, 2009, forward.  Indeed, during this period on appeal, while mostly involved with just family events, the Veteran is still able to maintain a stable relationship with his wife since 1967 (approximately 45 years) and has good relationships with his children and grandchildren.  There is no indication that the Veteran's depressive disorder symptoms result (for example) in obsessional rituals which interfere with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, neglect of personal hygiene, or an inability to establish and maintain effective relationships.

The Board must emphasize that this portion of the Board's decision required a liberal application of the reasonable doubt standard.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2011).  Simply stated, the Board has already resolved any reasonable doubt in the Veteran's favor in arriving at an evaluation of 50 percent disabling for his service-connected depressive disorder from April 28, 2009, forward.  Therefore, the Board finds that there is no reasonable doubt that a rating higher than 50 percent may be warranted.

A complete review of the Veteran's treatment reports of record, both private and VA, do not provide any additional evidence in favor of the Veteran's claims for a higher evaluation of his depressive disorder during either period on appeal and for reasons noted above provides evidence against such a claim. 

The Board will now determine whether the Veteran's service-connected depressive disorder warrants referral for extraschedular consideration during either period on appeal.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

The record does not establish that the rating criteria are inadequate for either period on appeal.  To the contrary, generous ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from depressive disorder.  There are no manifestations of his depressive disorder that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.

Evidence of record does not indicate that the Veteran was ever hospitalized for his depressive disorder.  The Veteran once reported seeking treatment at a hospital but there is no indication that he was admitted and was instead informed that he was fine and simply had too much coffee.  This clearly does not rise to a level of frequent hospitalizations due to his depressive disorder.  Also, while the Veteran is not currently employed, the evidence does not reflect marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation).  In this regard, entitlement to TDIU is discussed in the Remand section below.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  Therefore, no referral for extraschedular consideration is required for either period on appeal and no further analysis is in order.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records, and he was afforded numerous VA examinations in November 1999, July 2001, June 2008, and April 2009.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Prior to April 28, 2009, entitlement to an evaluation in excess of 30 percent disabling for service-connected depressive disorder is denied.

From April 28, 2009, forward, entitlement to a 50 percent evaluation, but not higher, for service-connected depressive disorder is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


REMAND

As a preliminary matter, the Board notes that the Veteran is already service-connected for an acquired psychiatric disability, depressive disorder.  The Court has not indicated whether a claim of PTSD remains active following the grant of service connection for an acquired psychiatric disability other than PTSD.  Here, there is the possibility that the Veteran may withdraw his appeal for service connection for PTSD as both a depressive disorder and PTSD are evaluated for compensation purposes under the same criteria, those criteria found at 38 C.F.R. § 4.130 under the General Formula for Mental Disorders.  Therefore, the RO may want to wait 30 days from the mailing of this decision before beginning the requested development.  

The Veteran's attorney is asked to consult with the Veteran on this issue.

If however, the Veteran does not withdraw his appeal within that time frame (in writing), the RO should proceed to implement the instructions in this Remand.  The Veteran may wish to speak with his representative regarding this issue.

VA has amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  38 C.F.R. § 3.304(f) (2011).

At this juncture, the Board must note that the revised regulations became effective after the August 2009 Board decision, remanding this issue.  While the Board sincerely regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In this case, there is no evidence of record that the Veteran engaged in combat with the enemy, nor does he so contend.  Throughout the claims and appeal process, the Veteran has provided numerous statements regarding various in-service stressors.  In this case, the RO has confirmed the occurrence of one reported stressor involving a man drowning while overboard.  See April 2009 VA Form 21-6789.  This particular contention seems to meet the new criteria that the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Indeed, in a November 2009 submission, the Veteran indicated that "[t]his experience is very hard not to forget.  It's in my mind all the time.  I have nightmares and being asked time and again about this accident is very depressing that it makes me sick."

Accordingly, in light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that: (1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (2) that the claimed stressor is adequate to support a diagnosis of PTSD; and (3) that the Veteran's symptoms are related to the claimed stressor.

TDIU

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In Comer v. Peake, the Federal Circuit held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  552 F.3d 1362, 1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a rating of TDIU as part of an initial claim for benefits when either the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.

Here, the record reflects evidence of unemployability, raising the issue of whether a grant of total disability based on individual unemployability (TDIU) is warranted.  Indeed, the Veteran, through his attorney, specifically requested a TDIU in his March 2012 substantive appeal.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide the Veteran notice consistent with 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.



2. Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  The examiner should note any functional impairment caused by the Veteran's PTSD, if any, including a full description of the effects of his disability upon his ordinary activities and employment, if any.  

The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that:

a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

b) that the claimed stressor is adequate to support a diagnosis of PTSD in this Veteran; and

c) that the Veteran's symptoms are related to the claimed stressor(s).

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

3. Then, readjudicate the Veteran's claim for service connection for PTSD.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

4. After completion of any necessary notice, assistance, and other development which may be deemed necessary, including affording the Veteran an examination of his service-connected disabilities and their impact on his employability (if needed), the RO should adjudicate the Veteran's claim of entitlement to TDIU in a separate rating action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


